ORIGINAL                                     04/05/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 22-0005


                                       PR 22-0005
                                                                        L
                                                                     APR 0 5 2022
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   State of Ninnten;
 IN RE THE MOTION OF PAUL ROBIN
 SCHEELE FOR ADMISSION TO THE BAR OF                                    ORDER
 THE STATE OF MONTANA




       Paul Robin Scheele has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Scheele has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Paul Robin Scheele may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                       Y_,\r>
      DATED this         day of April, 2022.



                                                             Chief Justice
    (       /%       4°.



    4C2 i        4      1 4ft   ft.
             Justices




2